         Case 4:19-cv-01973 Document 46 Filed on 12/23/20 in TXSD Page 1 of 4
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  December 23, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

CARAMBA, INC.,                                         §
    Plaintiff,                                         §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-19-1973
                                                       §
NATIONWIDE MUTUAL FIRE                                 §
INSURANCE COMPANY,                                     §
    Defendant.                                         §

                                              MEMORANDUM AND ORDER

           This insurance dispute is before the Court on the Motion for Judgment on the

Pleadings (“Motion”) [Doc. # 21] filed August 27, 2020 by Defendant Nationwide

Mutual Fire Insurance Company (“Nationwide”). Plaintiff Caramba, Inc. d/b/a Pueblo

Viejo (“Caramba”) filed a Response [Doc. # 42], and Nationwide filed a Reply [Doc.

# 44]. Based on the Court’s review of the record and applicable legal authorities, the

Court denies the Motion.

I.         BACKGROUND

           Caramba is the named insured under a Nationwide “Premier Businessowners

Policy,” No. ACP BPFF 5545868791 (the “Policy”).1 The Policy included insurance

for Caramba’s commercial property, a restaurant in Porter, Texas (the “Property”).

1
           In the Original Petition filed in Texas state court, Caramba alleges that it owns a
           Nationwide “homeowner’s insurance policy, number ACP 55-3-5868791.” See
           Original Petition [Doc. # 1-1], ¶ 9.
P:\ORDERS\11-2019\1973MJudgment.wpd   201222.0920
         Case 4:19-cv-01973 Document 46 Filed on 12/23/20 in TXSD Page 2 of 4




           Caramba filed a claim under the Policy, claiming damage to the Property from

Hurricane Harvey in August 2017. On August 27, 2020, Nationwide filed a Motion

for Judgment on the Pleadings Pursuant to Federal Rule of Civil Procedure 12(c). The

Motion has been fully briefed and is now ripe for decision.

II.        LEGAL STANDARD FOR RULE 12(c) MOTION

           Rule 12(c) provides that “[a]fter the pleadings are closed -- but early enough

not to delay trial -- a party may move for judgment on the pleadings.” FED. R. CIV.

P. 12(c) (emphasis added); Hale v. United States, 2017 WL 4512561, *3 (S.D. Tex.

Aug. 18, 2017), aff’d, 772 F. App’x 213 (5th Cir. 2019). The standard for judgment

on the pleadings under Rule 12(c) “is the same as that for dismissal for failure to state

a claim under Rule 12(b)(6).” Chauvin v. State Farm Fire & Cas. Co., 495 F.3d 232,

237 (5th Cir. 2007). The motion “should not be granted unless the plaintiff would not

be entitled to relief under any set of facts that he could prove consistent with the

complaint.” Id.

III.       ANALYSIS

           Caramba filed this lawsuit in Texas state court, subject to Texas pleading

requirements. Nationwide filed an Answer while the case was pending in state court,

asserting a general denial and a single affirmative defense. See Answer [Doc. # 1-2],

p. 1. Specifically, Nationwide asserted the defense that “Plaintiff failed to give proper


P:\ORDERS\11-2019\1973MJudgment.wpd   201222.0920   2
         Case 4:19-cv-01973 Document 46 Filed on 12/23/20 in TXSD Page 3 of 4




notice under Tex. Ins. Code § 542A.003, precluding or limiting any right Plaintiff may

have to recover attorney’s fees.” Id. Nationwide did not challenge the sufficiency of

the allegations in Caramba’s state court Petition.

           Following removal to federal court, the parties filed a Joint Discovery/Case

Management Plan (“Case Management Plan”). In response to the question asking

each party to identify any “threshold issues that are or likely will be asserted by each

party,” Nationwide stated “Nationwide denies that it has breached any duty to

Plaintiff, contractual or otherwise, and denies that it is liable for any damages claimed

by Plaintiff in this lawsuit.” Case Management Plan [Doc. # 9], p. 2. Nationwide did

not identify the adequacy of Caramba’s pleading as an issue it was likely to assert.

           On November 13, 2019, Nationwide filed its First Amended Answer [Doc.

# 17]. Although Nationwide asserted sixteen affirmative defenses, none challenged

the sufficiency of Caramba’s allegations under Rule 12(b)(6) or Rule 12(c).

           On August 27, 2020, Nationwide filed the pending Motion challenging for the

first time the adequacy of the allegations in Caramba’s pleading. At that point,

Nationwide had designated relevant experts and conducted discovery. The parties’

Joint Pretrial Order was due in less than two months, and docket call was scheduled

for October 29, 2020. The Joint Pretrial Order deadline and the docket call setting




P:\ORDERS\11-2019\1973MJudgment.wpd   201222.0920   3
         Case 4:19-cv-01973 Document 46 Filed on 12/23/20 in TXSD Page 4 of 4




have been extended twice as a result of Nationwide’s pending motions, with docket

call currently scheduled for January 20, 2021.

           Rule 12(c) requires that a Motion for Judgment on the Pleadings be filed “early

enough not to delay trial.” FED. R. CIV. P. 12(c). If the Court were to grant

Nationwide’s Rule 12(c) Motion, it would permit Plaintiff to amend its pleading. See,

e.g., Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329

(5th Cir. 2002); Meyer v. Coffey, 231 F. Supp. 3d 137, 152 (N.D. Tex. 2017)

(Rule 12(c) dismissal); In re Am. Airlines, Inc., Privacy Litig., 370 F. Supp. 2d 552,

568 (N.D. Tex. 2005). As a result, the Motion was filed at a time when it would

necessarily delay trial. See Spotted Cat, LLC v. Bass, 2014 WL 5209943, *1 (E.D. La.

Oct. 14, 2014). As a result, the Court denies Nationwide’s 12(c) Motion.

IV.        CONCLUSION AND ORDER

           Nationwide did not file its Motion for Judgment on the Pleadings early enough

not to delay trial in this case. As a result, it is hereby

           ORDERED that the Motion for Judgment on the Pleadings [Doc. # 21] is

DENIED.

           SIGNED at Houston, Texas, this 23rd
                                          ____ day of December, 2020.




P:\ORDERS\11-2019\1973MJudgment.wpd   201222.0920   4            NAN Y F. ATLAS
                                                        SENIOR UNI   STATES DISTRICT JUDGE
